United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3123
                                    ___________

Michael C. Antonelli,                      *
                                           *
             Appellant,                    *
                                           *
      v.                                   *   Appeal from the United States
                                           *   District Court for the
Mark Tipton, Unit Manager, FCI-            *   Eastern District of Arkansas.
Forrest City; Smith, Lt., FCI - Forrest    *
City; Patterson, Drug Treatment            *   [UNPUBLISHED]
Specialist, FCI - Forrest City; Alison     *
Marie Rusk-Luekefeld, Residential          *
Drug Abuse Program Coordinator,            *
FCI - Forrest City; Martha Depoorter,      *
Counselor, FCI - Forrest City; Peevee,     *
Education Secretary, FCI - Forrest         *
City; Pritkin, Commissary Officer,         *
FCI - Forrest City; J Carroll, Assistant   *
Health Services Administrator,             *
FCI - Forrest City; Rick Marquez,          *
Captain, FCI - Forrest City; Ward,         *
Lt., FCI - Forrest City; G Shaver,         *
Drug Treatment Specialist, FCI -           *
Forrest City; Gaucher, Property            *
Officer, FCI - Forrest City; Wanzer,       *
Lt., FCI - Forrest City; Garcia; USA;      *
P McBride, Trust Fund Supervisor,          *
FCI - Forrest City,                        *
                                           *
             Appellees.                    *
                                    ___________

                              Submitted: December 1, 2009
                                 Filed: December 16, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Former federal inmate Michael Antonelli brought suit for damages under
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971), and the Federal Tort Claims Act (FTCA) against officials at the Federal
Correctional Complex in Arkansas. He alleged that defendants retaliated against him
for filing grievances, and violated his First and Eighth Amendment rights, as well as
his right to due process. The district court1 dismissed the complaint under 28 U.S.C.
§ 1915A for failure to state a claim. Antonelli appeals. After careful de novo review,
see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we affirm.

       First, we conclude that Antonelli failed to state a retaliation claim because he
either failed to allege which defendants were involved in or affected by his grievances,
see Atkinson v. Bohn, 91 F.3d 1127, 1129 (8th Cir. 1996) (per curiam) (affirming
dismissal of 42 U.S.C. § 1983 claim where inmate failed to allege sufficient facts from
which retaliatory animus could be inferred); see also Gordon v. Hansen, 168 F.3d
1109, 1113 (8th Cir. 1999) (per curiam) (§ 1983 and Bivens suits involve same
analysis), or failed to allege particular actions by specific defendants that would have



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the findings and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-
chilled a person of ordinary firmness from filing grievances, see Lewis v. Jacks, 486
F.3d 1025, 1028 (8th Cir. 2007).

       We also conclude that dismissal was proper as to each of the remaining Bivens
claims because Antonelli either did not allege facts rising to the level of a
constitutional violation, or did not allege facts indicating any defendant’s personal
involvement in the claimed violation. See Sandin v. Conner, 515 U.S. 472, 475-76,
483-84 (1995) (confinement in segregation does not implicate Due Process Clause
unless confinement imposes atypical and significant hardship on inmate in relation to
ordinary prison life); Farmer v. Brennan, 511 U.S. 825, 834 (1994) (requirements for
Eighth Amendment claim against prison official); Bandy-Bey v. Crist, 578 F.3d 763,
767 (8th Cir. 2009) (per curiam) (requirements for establishing violation of
substantive due process rights); Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006)
(for prisoner claiming denial of access to courts, notice pleading requires specific
allegations as to prejudice suffered because of defendants’ alleged conduct); Martin
v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (where plaintiff did not allege
defendant was personally involved in or had direct responsibility for incidents that
injured him, his claims against that defendant were not cognizable under § 1983).

      Finally, we conclude that Antonelli failed to state a claim under the FTCA. See
28 U.S.C. § 2680(a), (c) (FTCA’s waiver of sovereign immunity shall not apply to any
claim based on federal agent’s exercise or performance of discretionary function, or
to any claim arising in respect of detention of any goods, merchandise, or other
property by law enforcement officer); § 1346(b)(2) (requiring person convicted of
felony who is incarcerated while serving sentence to show physical injury before
bringing civil action against United States for mental or emotional injury).

      Accordingly, we affirm.
                     ______________________________



                                         -3-